Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 12/04/20 has been entered.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. For instance, Fisher (US 4878232 A) discloses echo cancellation using filters, DACs, and shaping signals. However, Fisher does not disclose “an echo cancelling system, comprising: a data transmitter circuit configured to receive a first transmitted signal; and an echo canceller circuit comprising: a first filter configured to generate a first filtering signal according to the first transmitted signal, wherein a combination of the first filtering signal and a random sequence signal forms a first digital signal; a second filter configured to generate a second filtering signal according to the first transmitted signal; and a digital-to-analog converter configured to generate an echo cancelling signal based on the first transmitted signal and a shaping signal corresponding to the first digital signal and the second filtering signal, wherein the data transmitter circuit is further configured to generate an output signal according to a received signal and the echo cancelling signal.” Consequently, the claims are allowed.

Claims 3-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the particular limitations of the claims coupled with the concepts similar to the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tahernezhaadi (US 20040062386 A1, cited by applicant of record) in view of De Leon (US 5553014 A).

Regarding claims 1 and 13, Tahernezhaadi discloses an echo cancelling system, comprising:
a data transmitter circuit [fig. 1] configured to receive a first transmitted signal, wherein the first transmitted signal corresponds to a first sampling rate (Where the signal is sampled at some sampling rate [fig. 1 “x(n), s(n)”]); and
an echo canceller circuit [fig. 1 no. 140, 135, 110] configured to generate a second transmitted signal [fig. 1 no. 140 to 135] according to the first transmitted signal [fig. 1 no. 145], the echo canceller circuit is further configured to generate an echo cancelling signal according to the second transmitted signal [fig. 1 no. 135 to 110], and the data transmitter circuit is further configured to generate an output signal according to a received signal and the echo cancelling signal [fig. 1 “e(n)”].
Although Tahernezhaadi discloses digital signals that are sampled at some sampling rate, as discussed above, Tahernezhaadi does not explicitly disclose wherein the second transmitted signal corresponds to a second sampling rate, and the second sampling rate is higher than the first sampling rate. However, these concepts are well known as disclosed by De Leon.
In the same field of endeavor, De Leon discloses:
wherein the second transmitted signal corresponds to a second sampling rate, and the second sampling rate is higher than the first sampling rate [col. 3 ln. 66 – col. 4 ln. 1 (C3:L66 – C4:L1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tahernezhaadi with De Leon. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of reducing the aliasing error [De Leon C3:L67 – C4:L1].

Regarding claims 2 and 14, Tahernezhaadi and De Leon disclose everything claimed, as applied above.
De Leon further discloses:
wherein the second sampling rate is equal or greater than twice the first sampling rate [C3:L66 – C4:L1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419